In a proceeding pursuant to CPLR article 78 to review a determination dated September 25, 2003, which found the petitioner guilty of violating a stipulation dated on or about October 16, 2002, settling certain disciplinary charges and automatically suspended him for a period of 50 days, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Burke, J.), dated March 11, 2004, which denied the petition and dismissed the proceeding.
Ordered that the judgment is reversed, on the law, with costs, the petition is reinstated, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings in accordance herewith.
The Supreme Court denied the petition and dismissed the proceeding on the ground that the petitioner failed to submit a copy of the determination dated September 25, 2003, which the petitioner sought to review in the instant CPLR article 78 proceeding. CPLR 7804 (d) permits, but does not require, the petitioner to submit affidavits or other written proof in support of the verified petition. It was error for the court to deny the petition and dismiss the proceeding on that ground. Thus, we reinstate the petition and remit the matter to the Supreme Court, Suffolk County, for further proceedings. Krausman, J.P., Mastro, Rivera and Skelos, JJ., concur.